Title: From Thomas Jefferson to Dorcas Montgomery, 19 November 1786
From: Jefferson, Thomas
To: Montgomery, Dorcas



Madam
Paris Nov. 19. 1786.

Your friendly offer on the subject of my daughter, which I this moment receive, merits and meets my warmest thanks. I have unfortunately but a choice among difficulties and disagreeable things for her. Of the plans practicable in my situation I have been obliged to adopt that which presented the fewest objectionable circumstances.  She is at present engaged in courses of French drawing &c. in which she has yet made a progress by no means sufficient. I am unwilling therefore to interrupt these and the rather as neither her nor my return to America are ever considered as very distant, tho’ I fix no time. These considerations induce me to think it best for her to continue her present pursuits. Otherwise I should have been happy in confiding her to so good hands for shewing her those countries which of all others I have ever thought most worthy of being seen. I have therefore to repeat my thanks to you for your goodness, and according to your desire I inclose your letter, which, while you prohibit me from mentioning it to others, shall ever be remembered by him who has the honour to be with sentiments of the most perfect esteem & respect, Madam, your most obedient & most humble servant,

Th: Jefferson

P.S. I am in hopes your departure will not be so sudden but that I may have the honour of your company to dinner on Thursday next.

